                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


IAN G.,1                                3:18-cv-01680-BR

           Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.


GEORGE J. WALL
Law Offices of George J. Wall
825 N.E. 20th Ave, Suite 330
Portland, OR 97232
(503) 236-0068

           Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MARTHA A. BODEN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3710

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Ian G. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.2   This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.




     2 Plaintiff initially applied for benefits as a child and
reached adulthood in December 2015. Plaintiff has withdrawn the
child-disability portion of his claim and seeks only SSI
disability benefits under the standards applicable to adult
claims.


2 - OPINION AND ORDER
                        ADMINISTRATIVE HISTORY

     On October 24, 2014, Plaintiff protectively filed his

application for SSI benefits.    Tr. 29, 297.3   As noted, Plaintiff

initially alleged a claim for childhood disability, but on

May 13, 2019, he amended his claim to seek only adult disability

and now asserts a disability onset date of December 7, 2015.

Pl.'s Brief (#18) at 2.     Plaintiff's application was denied

initially and on reconsideration.    An Administrative Law Judge

(ALJ) held hearings on May 2, 2017, and June 15, 2017.

Plaintiff and a vocational expert (VE) testified at the hearing

on May 2, 2017.    Tr. 71-97.   Plaintiff was not present at the

hearing on June 15, 2017.    A medical expert (ME) testified at

that hearing, and Plaintiff was represented by an attorney at

both hearings.    Tr. 98-125.

     On August 30, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 29-53.   Plaintiff requested review by the

Appeals Council.   On July 26, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's




     3  Citations to the official Transcript of Record (#9) filed
by the Commissioner on January 29, 2018, are referred to as
"Tr."


3 - OPINION AND ORDER
decision became the final decision of the Commissioner.

Tr. 1-4.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

      On September 18, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                             BACKGROUND

      Plaintiff was born on December 7, 1997.   Tr. 33, 297.

Plaintiff was 18 years old on his alleged disability onset date.

Tr. 33.    Plaintiff received formal education through the second

grade and received home schooling thereafter.   Tr. 82, 104.

Plaintiff does not have any past relevant work experience.     Tr.

51.

      Plaintiff alleges disability due to bipolar disorder,

social anxiety, cognitive disorder, autism, and Attention

Deficit Hyperactivity Disorder (ADHD).    Tr. 126.

      Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.   After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 34-40, 49-51.



                              STANDARDS

      The initial burden of proof rests on the claimant to



4 - OPINION AND ORDER
establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."    42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).



5 - OPINION AND ORDER
     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 416.920(a)(4)(i).   See also

Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the



6 - OPINION AND ORDER
Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§416.920(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).      The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.       20 C.F.R.

§ 416.920(e).   See also Social Security Ruling (SSR) 96-8p.      "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.



7 - OPINION AND ORDER
Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. § 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in any

substantial gainful activity.    Tr. 34, 51.

     At Step Two the ALJ found Plaintiff has the severe



8 - OPINION AND ORDER
impairments of "mental health conditions variously described as

depression, social anxiety, attention deficit, and learning

disorders."   Tr. 34, 46.

       At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 35, 46.   The ALJ found Plaintiff has the RFC to

perform a full range of work at all exertional levels with the

following nonexertional limitations:   can only understand and

remember simple instructions; has sufficient concentration,

persistence, or pace to complete simple, routine tasks for a

normal workday and workweek with normal work breaks; can work at

a regular but not fast production pace; should not have

interactions with the general public and should have only

occasional, brief, superficial interactions with coworkers; and

should be in a workplace with few changes to the work setting.

Tr. 48.

       At Step Four the ALJ concluded Plaintiff does not have

relevant past work.   Tr. 51.

       At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as janitor and "cleaner

II."   Tr. 51-52.   Accordingly, the ALJ found Plaintiff is not



9 - OPINION AND ORDER
disabled.   Tr. 52-53.



                           DISCUSSION

     Plaintiff contends (1) the Appeals Council erred when it

failed to evaluate evidence submitted after the hearing before

the ALJ; (2) the ALJ erred when she did not include Plaintiff's

Autism Spectrum Disorder as a severe impairment; and (3) the ALJ

failed to properly evaluate the medical opinions of Karla

Causeya, Psy.D, an examining psychologist, and John Simonds,

M.D., a testifying medical expert, in addition to other medical

evidence.

I.   The Court has considered the additional evidence submitted
     to the Appeals Council.

     Plaintiff contends the additional evidence he submitted to

the Appeals Council with his request for reconsideration

directly relates to his functional limitations and, according to

Plaintiff, the Appeals Council erred when it failed to consider

such evidence.

     The Commissioner, in turn, contends the evidence submitted

to the Appeals Council does not undermine the ALJ's decision,

and, therefore, the Appeals Council properly disregarded that

evidence.




10 - OPINION AND ORDER
     A.      Standards

             The district court does not have jurisdiction to

review a decision of the Appeals Council denying a request for

review of an ALJ's decision because the Appeals Council decision

is not a final agency action.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1231 (9th Cir. 2011).     When, however, a

claimant “submits evidence for the first time to the Appeals

Council, which considers that evidence in denying review of the

ALJ's decision, the new evidence is part of the administrative

record, which the district court must consider in determining

whether the Commissioner's decision is supported by substantial

evidence.”     Brewes, 682 F.3d 1157, 1159-60, 1162-63 (9th Cir.

2012).

     B.      Analysis

             As noted, Plaintiff requested review of the ALJ's

decision by the Appeals Council.    Tr. 295.   Plaintiff also

submitted to the Appeals Council records from the Oregon

Department of Human Services (DHS) (Tr. 12-23, 59-69) and from

Inclusion, Inc., (Tr. 25) related to Plaintiff's eligibility for

disability services from the State of Oregon.

             The Appeals Council denied Plaintiff's request for

review and stated there was not any reason to review the ALJ's



11 - OPINION AND ORDER
decision.   Tr. 1.   With regard to the evidence submitted by

Plaintiff, the Appeals Council stated:

                 You submitted evidence from [DHS], dated
                 August 3, 2017, to August 9, 2017 (13 pages)
                 [Tr. 59-70]. We find this evidence does not show
                 a reasonable probability that it would change the
                 outcome of the decision. We did not exhibit this
                 evidence.

                 You also submitted evidence from [DHS], dated
                 October 1, 2017 (14 pages)[Tr. 11-23]; and
                 Inclusion Inc., dated September 28, 2017
                 (3 pages)[Tr. 24-25]. The [ALJ] decided your
                 case through August 30, 2017. This additional
                 evidence does not relate to the period at issue.
                 Therefore, it does not affect the decision about
                 whether you were disabled beginning on or before
                 August 30, 2017.

Tr. 2.   The Appeals Council included the records as part of the

administrative record in this case.

            Plaintiff contends all of these records relate back to

the period of his disability from December 7, 2015; the Appeals

Council's reasons for rejecting this evidence were incorrect;

the additional records show he suffers from Autism Spectrum

Disorder; the additional records support a finding of

disability; and the Court must consider this evidence when

making its determination.

            1.   Notification Records from DHS

                 On August 9, 2017, DHS notified Plaintiff that he

qualified for Developmental Disability Services and stated:


12 - OPINION AND ORDER
                       A review of the available records supports
                       your eligibility because it was determined
                       that you have a condition of Autism Spectrum
                       Disorder that originated in the develop-
                       mental years, is likely to continue[,] and
                       significantly impacts your adaptive
                       behavior.

Tr. 59.    The Notice indicated it was based on various records

from Plaintiff's providers, including a Psycho-Diagnostic

Evaluation (Tr. 905-918) dated April 24, 2017, and a Medical

Statement (Tr. 70) dated August 3, 2017, by Karla Rae Causeya,

Ph.D., an examining psychologist.    Tr. 61.

            In Taylor v. Commissioner of Social Security

Administration the plaintiff proffered to the Appeals Council a

psychiatric evaluation and medical-source statement that had not

been submitted to the ALJ.    659 F.3d 1228, 1231 (9th Cir. 2011).

The new evidence post-dated the ALJ's decision, but it was based

on treatment that occurred during the relevant disability

period.    Id.   The Appeals Council did not consider the evidence.

The Ninth Circuit found because the evaluation and statement

concerned the plaintiff's limitations during the relevant period

of disability, the Appeals Council should have considered the

records.    Id. at 1233.   The Ninth Circuit held:

                  Because [the doctor's] opinion concerned his
                  assessment of [the plaintiff's] mental health
                  since his alleged disability onset date in 1999,
                  it related to the period before [the plaintiff's]


13 - OPINION AND ORDER
                disability insurance coverage expired in 2004,
                and before the ALJ's decision in 2006. Thus,
                [the physician's] opinion should have been
                considered. [Citation omitted]. Where the
                Appeals Council was required to consider
                additional evidence, but failed to do so, remand
                to the ALJ is appropriate so that the ALJ can
                reconsider its decision in light of the
                additional evidence.

Id.

           In Powell v. Colvin, the court relied on Taylor and

found:   "Although [the new materials] were dated after the ALJ's

decision, [the physician] indicated that he was able to infer

that [the claimant's] mental limitations existed at the present

level dating back [two years prior to the ALJ's decision.]"

No. 6:14-cv-01900-SI, 2016 WL 706199, at *1 (D. Or. Feb. 22,

2016).   The court remanded the matter to the ALJ for

consideration of the new evidence.   Id., at *4-5.

                Here Dr. Causeya's April 2017 Evaluation, which

was relied on by the State of Oregon when making its October

2017 determination to award benefits, was part of the record and

was specifically considered by the ALJ.   Dr. Causeya's August

2017 Statement merely summarizes the findings of her April 2017

Evaluation.   Although the Court concludes the DHS records from

August 9, 2017, and Dr. Causey's statement dated August 3, 2017,

may be relevant to Plaintiff's claim, the Court does not have



14 - OPINION AND ORDER
jurisdiction to review the decision of the Appeals Council in

that regard, and, in any event, the underlying records that

support the October 2017 decision by the State were already a

part of the record and were considered by the ALJ when she

reached her decision.

                  Accordingly, the Court will consider these

records as part of its review of the ALJ's decision.

          2.      Post-Notification Records

                  On September 8, 2017, Plaintiff was notified by

Inclusion, Inc., that he would receive 70 hours per week of

attendant care.    Tr. 25.   On October 1, 2017, Plaintiff received

an Individual Support Plan from DHS regarding the services that

Inclusion would provide.     Tr. 12-23.

                  The October 2017 DHS records and the September

2017 letter relate to the award of benefits from the State of

Oregon on August 9, 2017.    The Court has considered these

records and concludes they do not establish Plaintiff was

disabled before August 30, 2017.

                  Accordingly, these records are not relevant to

Plaintiff's amended disability claim and will not be considered

by the Court.




15 - OPINION AND ORDER
II.   The ALJ did not err at Step Two when she did not include
      Autism Spectrum Disorder as a severe impairment.

      Plaintiff contends the ALJ erred at Step Two when she

failed to identify Plaintiff's Autism Spectrum Disorder as a

severe impairment.

      The Commissioner, in turn, contends the ALJ concluded

Plaintiff has a combination of severe impairments, and,

therefore, the ALJ resolved Step Two in Plaintiff's favor.

Thus, according to the Commissioner, any failure by the ALJ to

find and to include Plaintiff's autism impairment did not

prejudice Plaintiff.

      A.   Standards

           The inquiry for Step Two is a de minimis screening

device to dispose of groundless claims.   Bowen v. Yuckert, 482

U.S. 137, 153–54 (1987)(Step Two inquiry intended to identify

claimants whose medical impairments are so slight that it is

unlikely they would be found disabled).   See also Webb v.

Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)(Step Two impairment

“may be found not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.”(emphasis in original)).

           The claimant bears the burden to provide medical

evidence to establish at Step Two that he has a severe


16 - OPINION AND ORDER
impairment.    20 C.F.R. § 404.1512.   An impairment or combination

of impairments is “not severe only if the evidence establishes a

slight abnormality that has no more than a minimal effect on an

individual's ability to work.”     Webb, 433 F.3d at 686.    At Step

Two the ALJ must consider the combined effect of all the

claimant's impairments on his ability to function without regard

to whether each alone is sufficiently severe.     Howard ex rel.

Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.2003).       See also

Smolen v. Chater, 80 F.3d 1273, 1289–90 (9th Cir.1996); 42

U.S.C. § 423(d)(2)(B); 20 C.F.R. § 416.923.

            If the ALJ determines a claimant is severely impaired

at Step Two, the ALJ continues with the sequential analysis and

considers all of the claimant's limitations.    SSR 96–9p,

available at 1996 WL 374184 (July 2, 1996).    Step Two is “merely

a threshold determination of whether the claimant is able to

perform his past work.”     Hoopai v. Astrue, 499 F.3d 1071, 1076

(9th Cir. 2007).    If an ALJ fails to consider limitations

imposed by an impairment at Step Two but considers them at a

later step in the sequential analysis, any error at Step Two is

harmless.     Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

See also Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).




17 - OPINION AND ORDER
      B.   Analysis

           As noted, the ALJ resolved Step Two in Plaintiff's

favor when she found Plaintiff has severe impairments of "mental

health conditions variously described as depression, social

anxiety, attention deficit, and learning disorders."   Tr. 34,

46.   Based on these impairments, the ALJ determined Plaintiff

was able to perform a full range of work at all exertional

levels, but the ALJ, nevertheless, included in her assessment of

Plaintiff's RFC nonexertional limitations based on Plaintiff's

mental impairments.   Tr. 48.

           On April 24, 2017, Dr. Causeya diagnosed Plaintiff

with Autism Spectrum Disorder and "other specified depressive

disorders" as the causes of Plaintiff's limitations.   Tr. 916.

The ALJ, however, did not include Autism Spectrum Disorder as a

severe impairment.    The ALJ concluded Dr. Causeya's diagnosis of

Autism Spectrum Disorder and her assessment of Plaintiff's

limitations were not supported by the medical records and were

contrary to the opinion of Dr. Simonds, the medical expert who

testified at the hearing on June 15, 2017.   Tr. 50.

           Although the ALJ did not find Autism Spectrum Disorder

was a severe impairment at Step Two, she thoroughly considered

Plaintiff's mental-health limitations in the remaining steps of



18 - OPINION AND ORDER
the sequential analysis and in her assessment of Plaintiff's

RFC.   Tr. 49-51.   The ALJ noted:   "Throughout [Plaintiff's]

medical treatment, [Plaintiff] has exhibited a constellation of

symptoms that have resulted in varying assessments of [his]

mental health conditions depending on [his] presentation during

different examinations. . . .   I have considered all mental

health symptoms regardless of diagnosis".    Tr. 34-35.   The ALJ,

however, took into account Plaintiff's mental-health limitations

when assessing Plaintiff's RFC and limited Plaintiff to jobs

with simple, routine tasks; no interactions with the general

public; only occasional brief and superficial interactions with

coworkers; and a workplace with few changes to work settings.

Tr. 48.

            Accordingly, to the extent that the ALJ may have erred

when she did not include Autism Spectrum Disorder as a severe

impairment, the Court concludes it was harmless error because

the ALJ found Plaintiff had severe impairments at Step Two and

also considered Plaintiff's mental-health limitations in

subsequent steps of the sequential analysis.

III. The ALJ did not err in her evaluation of the medical
     opinions of Dr. Causeya and Dr. Simonds nor in her
     evaluation of the other medical evidence.

       Plaintiff contends the ALJ failed to evaluate properly the



19 - OPINION AND ORDER
medical opinions of Dr. Causeya, an examining physician,

Dr. Simonds, the testifying medical expert, and the "other

clinical evidence."

     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."    Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."    Id.   Even when

contradicted, a treating or examining physician's opinion is

still owed deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).    An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and



20 - OPINION AND ORDER
conflicting clinical evidence, stating his interpretation

thereof, and making findings."     Reddick, 157 F.3d at 725.     "The

ALJ must do more than state conclusions.     He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."     Id. (citation omitted).

     B.      Analysis

             1.   Drs. Causeya and Simonds

                  Plaintiff contends the ALJ failed to provide

clear and convincing reasons for discounting the medical opinion

of Dr. Causeya and improperly relied on the opinion of

Dr. Simonds.

                  As noted, Dr. Causeya examined Plaintiff on

April 24, 2017, and concluded Plaintiff had Autism Spectrum

Disorder, but Dr. Causeya found Plaintiff did not meet the

criteria of Major Depressive Disorder or Persistent Depressive

Disorder.    Tr. 913.   The ALJ gave "little weight" to

Dr. Causeya's opinion on the grounds that her opinion was

inconsistent with other objective evidence of Plaintiff's mental

functioning, with Plaintiff's routine and conservative course of

mental-health history, and with Plaintiff's positive response to

treatment.    Tr. 51.

             On the other hand, the ALJ gave "great weight" to



21 - OPINION AND ORDER
Dr. Simonds's testimony that Plaintiff did not have Autism

Spectrum Disorder.    The ALJ concluded Dr. Simonds's opinion was

supported by the medical record that showed Plaintiff had a

conservative course of mental-health treatment as an adult, that

he had a positive response to that treatment, and that the

treatment was consistent with the objective evidence of mental

functioning.   Tr. 50.   For example, the ALJ noted the opinion of

Myco Van, Psy.D., a psychotherapist who examined Plaintiff on

August 25, 2014.   Dr. Van concluded it was "unlikely" Plaintiff

had Autism Spectrum Disorder based on standardized testing that

did not indicate Plaintiff had impaired perception typically

associated with autism, and Dr. Van also found Plaintiff's

unstable childhood and history of homeschooling had resulted in

his social anxiety.   Tr. 397.   In addition, the ALJ noted state-

agency psychologists, Arthur Lewey, Ph.D., and Joshua Boyd,

Psy.D., reported in contrast to Dr. Causey's opinion that

Plaintiff had marked limitations in numerous areas of

functioning and that Plaintiff had less than marked limitations

in acquiring and using information, in attending and completing

tasks, in interacting and relating with others, and in caring

for himself.   Tr. 132-34, 145-46.

                On this record the Court concludes the ALJ did



22 - OPINION AND ORDER
not err when he discounted the opinion of Dr. Causeya because

the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

          2.     Other Medical Sources

                 Plaintiff contends the ALJ improperly rejected

the opinions of other treating medical sources and did not

provide germane reasons for doing so.

                 a.   Standards

                 Medical sources are divided into two categories:

"acceptable medical sources" and "other sources."     20 C.F.R.

§§ 416.913.    Acceptable medical sources include licensed

physicians and psychologists.     20 C.F.R.   §§ 416.913(a).

Medical sources classified as "other sources" include, but are

not limited to, nurse practitioners, therapists, licensed

clinical social workers, and chiropractors.     20 C.F.R.

§§ 416.913(d).

                 With respect to "other sources," the Social

Security Administration notes:

                      With the growth of managed health care in
                      recent years and the emphasis on containing
                      medical costs, medical sources who are not
                      acceptable medical sources, such as nurse
                      practitioners, physician assistants, and
                      licensed clinical social workers, have
                      increasingly assumed a greater percentage of
                      the treatment and evaluation functions


23 - OPINION AND ORDER
                     previously handled primarily by physicians
                     and psychologists. Opinions from these
                     medical sources, who are not technically
                     deemed acceptable medical sources under our
                     rules, are important and should be evaluated
                     on key issues such as impairment severity
                     and functional effects, along with the other
                     relevant evidence in the file.

SSR 06-03p, at *3.   Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.   SSR 06-03p, at *4.     On

the basis of the particular facts and the above factors, the ALJ

may assign a not-acceptable medical source either greater or

lesser weight than that of an acceptable medical source.    SSR

06-03p, at *5-6.   The ALJ, however, must explain the weight

assigned to such sources so that a claimant or subsequent

reviewer may follow the ALJ's reasoning.   SSR 06-03p, at *6.

"The ALJ may discount testimony from . . . 'other sources' if

the ALJ 'gives reasons germane to each witness for doing so.'"

Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r Soc. Sec.

Admin., 613 F.3d 1217, 1224 (9th Cir. 2010)).


24 - OPINION AND ORDER
                 b.     Analysis

                 On June 20, 2014, Cash Freitas, M.S.W., at

Catholic Community Services performed a Mental Health Assessment

of Plaintiff and diagnosed Plaintiff with "autistic disorder."

Tr. 425.    On June 26, 2014, Daniel Jass, Q.M.H.P., noted

Plaintiff had a pervasive developmental disability disorder.

Tr. 471.    The ALJ, however, noted a qualified mental-health

professional (QMHP) who reported a diagnosis of Asperger's

disease and developmental disorders in mid-2014 and a social

worker who reported an autism diagnosis in 2014 were not

acceptable medical sources to establish a medically determinable

impairment.   Tr. 34.    The ALJ instead relied on the examination

conducted by Kenneth Holladay, M.D., a treating psychiatrist, on

July 23, 2014, who diagnosed Plaintiff with bipolar disorder but

did not diagnose Plaintiff with autism.    Tr. 34, 398.   The ALJ

also noted Manuel Gomes, Ph.D., an examining psychologist,

reported on April 28, 2015, that Plaintiff had a bipolar

disorder, but he did not diagnose Plaintiff with Autism Spectrum

Disorder.   Tr. 34, 544.

                 On this record the Court concludes the ALJ did

not err when she discounted the opinions of "other sources"

because the ALJ provided legally sufficient reasons supported by



25 - OPINION AND ORDER
substantial evidence in the record for doing so.


                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 17th day of December, 2019.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




26 - OPINION AND ORDER
